In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00063-CR

MICHAEL HONGPATHOUM, Appellant            §    On Appeal from the 371st District Court

                                          §    of Tarrant County (1321493D)

V.                                        §    June 6, 2019

                                          §    Opinion by Justice Kerr

THE STATE OF TEXAS                        §    (p)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the $995

reparations award. It is ordered that the judgment of the trial court is affirmed as

modified.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By __/s/ Elizabeth Kerr_________________
                                        Justice Elizabeth Kerr